Exhibit 10.17 Cellceutix Corporation -and- Girindus America, Inc. ("Contractor") This Agreement (the “Agreement”) is entered into as of June 22, 2009 (“Effective Date”) by and between Cellceutix Corporation (hereinafter “Cellceutix”), a Delaware corporation with a principal place of business at 100 Cummings Center, Suite 151-B, Beverly, MA 01915 and Girindus America, Inc., a Delaware Corporation with place of business at 8560 Reading Road, Cincinnati OH 45215-5528 (hereinafter, “Contractor"), a corporation with a place of business at 8560 Reading Road, Cincinnati, Ohio, 45215-5528 (collectively, the “parties”). In consideration of the mutual covenants set forth herein and intending to be legally bound, the parties hereto agree as follows: 1.
